MEMORANDUM **
Petitioner Jorge Fajardo Hernandez timely appeals the Board of Immigration Appeals’ summary affirmance of an immigration judge’s order of removal and deportation.
1. Most of the issues that Petitioner argues to this court are argued for the first time on appeal. But we lack jurisdiction to consider any claim not raised before the Board of Immigration Appeals. Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th Cir.2004).
2. Petitioner claims here, as he did below, that he was denied a full and fair hearing. We have reviewed the record and find no violation of Petitioner’s right to due process. He had sufficient notice of the asserted grounds for deportation, and the immigration judge sufficiently assisted this pro se litigant.
3. Petitioner also claims here, as he did below, that he was entitled to relief under the Convention Against Torture and relief in the form of withholding of removal. On the merits of this claim, we are not persuaded that the agency erred in finding that Petitioner failed to prove that it is more likely than not that he would be tortured or persecuted if returned to Colombia. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001) (describing standard).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.